Title: To Thomas Jefferson from Robert Smith, 21 July 1804
From: Smith, Robert
To: Jefferson, Thomas


               
                  Sir,
                  Navy Dept.—21 July 1804.
               
               A Purser is required for Gunboat No 1, under Command of Lieut. Lovell. Mr. Carr for whom the enclosed warrant is intended has heretofore acted in the station of Purser with credit to himself and advantage to the public and is one of that grade of officers who retired under the peace establishment act. If you approve of this nomination I have the honor to request your signature to the enclosed Warrant.—
               With respect, I am Sir; yr. ob Servt.
               
                  
                     Rt Smith
                  
               
            